Appeal from an order of the Supreme Court, Nassau County, entered May 16, 1978, which granted plaintiff’s motion for leave to serve an amended complaint naming the third-party defendants as defendants in the main action. Order affirmed, with $50 costs and disbursements. We hold that the court did not improperly exercise its discretion in granting leave to serve an amended complaint. We do not reach the merits of the causes of action alleged. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.